DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following detailed action acknowledges the preliminary amendments of the response filed on 13th December 2019. The amendments in the filed response have been entered. 
Claims 6-7, 9-10 and 14-15 have been amended. 
Claims 1-15 are pending in the application and the status of the application is currently pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim is directed to a computer readable medium comprising instructions that are executed by a processor to perform a plurality of steps. These recitations amount to mere data structures as they do not positively recite any structural components of the system in the body of the claim, and therefore could merely comprise the program code or 
A machine (type of product) is a concrete thing, consisting of parts, or of certain devices and combination of devices. This includes every mechanical device or combination of mechanical powers and devices to perform some function and produce a certain effect or result. A claim that includes terms that imply that the invention is directed to a product, for instance by reciting “a machine comprising…”, but fails to include tangible structural elements or limitations under the broadest reasonable interpretation is not limited to a practical application, but rather wholly embraces or encompasses the concept upon which the invention is based. This is impermissible as such claim coverage would extend to every way of applying the abstract idea, law of nature or natural phenomenon. Thus, such a claim is therefore non-eligible subject matter. Furthermore, Examiner notes that when the claimed invention taken as a whole is directed to a mere program listing, i.e., to only its description or expression, is descriptive material per se and hence non-statutory. See MPEP 2106.10(I).
The specification does not disavow a signal or carrier wave as a possible interpretation of a computer readable medium. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989). The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer See In re Nuijten, 500 F. 3d 1346, 1356-57 (Fed. Cir. 2007) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
The USPTO suggests the following approach for computer-readable medium claims, as indicated in ‘Subject Matter Eligibility of Computer Readable Media’ memo by USPTO Director David J. Kappos, dated Jan. 26, 2010: a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC 101 by adding the limitation "non-transitory" before “computer readable medium” to the claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fay (WO 2016161073, hereinafter “Fay”), in view of Melika (US 2016/0350728, hereinafter “Melika”).
Regarding Claim 1, Fay teaches 
broadcasting, to nodes of a blockchain network, a first deposit transaction (interpreted as part of the first order: “When both orders are submitted and transferred to the escrow wallet (e.g., by appropriately formulated blockchain transactions)” See Fay in [0077]),
the first deposit transaction configured to allow a first digital asset to be unlocked after a defined period of time through generation of a signature which is valid for a first public key and to be unlocked at any time through generation of a signature which is valid for a second public key (not executed by the claimed invention, descriptive information: "either trading party has failed to transfer the 
before expiration of the defined period of time, broadcasting to the blockchain network a first funding transaction which encumbers a second digital asset (interpreting this as part of the second order: “When both orders are submitted and transferred to the escrow wallet (e.g., by appropriately formulated blockchain transactions)” See Fay in [0077]) with the first public key, the second public key and a third public key such that the encumbrance of the second digital asset may be removed by: 1) both a signature valid for the first public key and a signature valid for the third public key; or 2) a signature valid for the second public key (“a generated blockchain transaction may require a threshold number of keys from a total number of possible keys to unlock a blockchain transaction (e.g., to spend the outputs of that transaction). For example, 4 different keys may be used unlock a transaction and the transaction may be unlocked by 2 or more of the 4 required keys” See in [0076]); and
after expiration of the defined period of time, broadcasting a transaction unlocking the first digital asset with a signature which is valid for the first public key (“if the exchange computer system determines that either trading party has failed to transfer the agreed to assets in an agreed upon timeframe, the exchange computer system may issue a data instruction to the blockchain that revokes any partial or failed transaction in step, which then returns the assets to their original owners" See Fay in [0059]).
Interpreting the limitation a first deposit transaction as a payment transaction. Fay does not explicitly teach the procedure of a deposit transaction as part of a payment transaction. 
However, Melika does teach a distribution of a payment transaction (“In step 408, two out of three signatures would be needed to complete the transfer or cancel the transaction. Examples of the pairs are: the owner and recipient, the owner and escrow, or recipient and escrow are enabled complete or cancel the transaction. If the owner does not release the title, the recipient has recourse by contacting the escrow. Also, in step 410, if recipient does not make the payment, then the owner and escrow are enabled to cancel the transaction. Lastly, both owner and recipient are enabled to mutually cancel the transaction without involving escrow. … In step 412, In a one-sided escrow, once the recipient makes the payment, the owner releases the title and the bank will perfect title completely to the recipient. In two-sided escrow there is an option to provide the escrow with the owner and recipient signature keys and the terms of the escrow. Once the terms have been met, the escrow will automatically sign the transaction and perform the transfer.” See Melika in [0044]-[0045]). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Fay to include “a payment transaction”, as taught by Melika, to further include actions of a transaction outside of the blockchain that would be protected by the use of the blockchain system, including account information and personal information.
Fay does not expressly teach a defined period of time
However, Melika does teach transmitting the transaction locked for a specified time (“In step 402, the asset owner initiates a transfer using the key provided, and indicates the need for an escrow option. In some embodiments this is a one sided escrow transaction. A one-sided escrow transaction locks the asset until a certain time has elapsed without a confirmed transaction, or the transaction is processed.” See Melika in [0039]; “The dust amount is transferred in to the transaction and to the transaction an encoded hash is applied such that with the hash key, this transaction will always show proof of the existence of the encoded information recorded at the time of this issuance transaction 52A.” See Melika in [0050]). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include the teachings of Fay to “timelapse for unlocking actions”, as taught by Melika, because providing a timeframe would prevent untimely fraudulent actions with the unlocking transaction.
Regarding Claims 14 and 15, the claims appear to recite similar limitations as claim 1. However, the claims recite an improper dependence to claim 1, which must be corrected. The claims will be interpreted to recite similar limitations as claim 1 and are thus rejected for being obvious over the prior art of Fay, in view of Melika.
Regarding Claim 2, Fay, in view of Melika, teaches the limitations of claim 1. Fay, in view of Melika, further teaches prior to broadcasting the first funding transaction: detecting confirmation of a second deposit transaction on the blockchain network, the second deposit transaction configured to allow a further digital asset to be unlocked after a defined period of time through generation of a signature which is valid for the third public key and to be unlocked at any time through generation of a signature which is valid for the second public key (“In step 238, the exchange computer system 100 performs a validation process on the order indicated in the received electronic data message. In some embodiments, this includes the exchange computer system 100 checking that the trading party for the order is associated with the items that the order is offering to trade. For example, if the order indicates that 100 shares of AAPL should be sold, then the exchange computing system 100 will query the blockchain system 214 to ensure that the trading party associated with the order owns (or has access to) 100 shares of AAPL. In other words, the exchange computer system 100 may automatically determine if there an unspent transaction (or multiple transactions) on the blockchain that the trading party (or its walletlDs) is associated with that meets or exceeds the 100 shares of AAPL. In connection with step 238, if this validation process fails (e.g., the trading party does not own 100 shares of AAPL), then the submitted order is rejected and a corresponding message is sent to computing device A 120A in step 240. … In certain example embodiments, the validation process of step 238 may alternatively or additionally include validations related to the particular asset. For example, the validation process may determine if the asset is one traded on the exchange computer system 100. The validation process may determine if the quantity or the price associated with the order or trade request is a valid value. In certain examples, the validations (e.g., the minimum/maximum price or quantity) may be based on the particular type of the asset which the order seeks to trade.” See Fay in [0040]-[0041]).
Regarding Claim 3, Fay, in view of Melika, teaches the limitations of claim 2. Fay, in view of Melika, further teaches wherein broadcasting to the blockchain network the first funding transaction is performed automatically in response to detecting confirmation of the second deposit transaction (interpreting the limitation as not further limiting the parent 
Regarding Claim 4, Fay, in view of Melika, teaches the limitations of claim 2. Fay, in view of Melika, further teaches wherein the first deposit transaction includes metadata specifying an amount of funding to be provided in the first funding transaction and a second funding transaction and wherein the second deposit transaction includes metadata specifying the amount of funding to be provided in the first funding transaction and the second funding transaction (“The order may also include the amount that is to be transacted, specific handling instructions for the order (e.g., a limit order, a market order, etc .), an amount of asset(s) the trading party wishes in return (this could include another type of asset, e.g., 10 shares of stock A for 10 shares of stock B, money such $10, an amount of crypto- currency, or other tradable items).” See Fay in [0039]; “In an illustrative example, the details of an automobile title are hashed and the hash is submitted as additionally representing a transaction for a nominal amount. That transaction is inserted into a public ledger 43 at a 
Regarding Claim 5, Fay, in view of Melika, teaches the limitations of claim 4. Fay, in view of Melika, further teaches prior to broadcasting the first funding transaction: verifying that the second deposit transaction specifies an expected amount of funding to be provided in the first funding transaction and the second funding transaction (See Fay in [0040]-[0041]).
Regarding Claim 6, Fay, in view of Melika, teaches the limitations of claim 1. Fay, in view of Melika, further teaches wherein the second public key is associated with a group of nodes operating under a threshold signature scheme
Regarding Claim 7, Fay, in view of Melika, teaches the limitations of claim 1. Fay, in view of Melika, further teaches broadcasting a first encapsulated commitment transaction, the first encapsulated commitment transaction including a commitment transaction as metadata, the commitment transaction being signed using a first private key corresponding to the first public key (“In step 208, the application software creates an electronic title and adds the title to the customer's digital wallet through an encrypted transaction or an encrypted amount. The bank vault has the title in benefit of the customer and the customer is enabled to prove ownership of an asset through access of the application software on a web enabled device (such as a smartphone). In step 210, the application software decodes the encrypted data on the public ledger, and then forwards decrypted data (over a secure channel) to the user interface of the customer's web enabled device for viewing.” See Melika in [0029]).
Regarding Claim 8, Fay, in view of Melika, teaches the limitations of claim 7. Fay, in view of Melika, further teaches wherein the first encapsulated commitment transaction is broadcast before expiration of the defined period of time (interpreting the limitation as not further limiting the parent claim where it is clearly reciting a computer implemented method: “In step 304, the record of the transfer occurs with an encrypted transaction of crypto currency. Using a public and private key from at least a digital wallet associated where the paper title is encoded, the application software builds a transaction to propagate through the distributed consensus network. The nature of this transaction varies between embodiments.” See Melika in [0033]).
Regarding Claim 9, Fay, in view of Melika, teaches the limitations of claim 7. Fay, in view of Melika, further teaches prior to broadcasting the first encapsulated commitment transaction: detecting confirmation of a second funding transaction on the blockchain network, the second funding transaction encumbering a further digital asset with the first public key, the second public key and the third public key such that the encumbrance of the further digital asset may be removed by: 1) both a signature valid for the first public key and a signature valid for the third public key; or 2) a signature valid for the second public key (interpreting the detection is at the point of reception of a request: “At step 230, the trading party A's computing device 120A sends a request (e.g., that is carried in an electronic data message) to the electronic exchange computing system 100 to create a new wallet for a corresponding trading party account. A trading party (as opposed to the device used by the trading party) can represent a user (e.g., a person), organization (e.g., a corporation), or other entity that is assigned an account (a trading party account) for electronically interacting with the electronic exchange computer system 100. In certain example embodiments, step 230 may be an internal API call within the exchange computer system 100 (e.g., that is triggered based on a request from a user device controlled by a user).” See Fay in [0034]).
Regarding Claim 10, Fay, in view of Melika, teaches the limitations of claim 7. Fay, in view of Melika, further teaches wherein the first encapsulated commitment transaction is for nominal digital assets (“In certain example embodiments, the transactions on the blockchain 116 may include so-called "colored-coins." Colored coins are added on top of a traditional blockchain transaction and are used to identify additional digital data, which may in turn be associated with a tradable asset (e.g., a digital representation thereof). The mapping between a colored coin and additional information regarding the tradable asset may be stored in database 118 of exchange computer system 100. Tradable assets can 
Regarding Claim 11, Fay, in view of Melika, teaches the limitations of claim 7. Fay, in view of Melika, further teaches detecting confirmation of a second encapsulated commitment transaction broadcast by a node associated with the third public key, the second encapsulated commitment transaction including a further commitment transaction as metadata, the further commitment transaction being signed using a third private key corresponding to the third public key (See Fay in [0034]).
Regarding Claim 12, Fay, in view of Melika, teaches the limitations of claim 7. Fay, in view of Melika, further teaches broadcasting the further commitment transaction to nodes of the blockchain network (interpreted as duplication of process, where the distribution of a first encapsulated commitment is the same for a second encapsulated commitment: See Melika in [0029]).
Regarding Claim 13, Fay, in view of Melika, teaches the limitations of claim 7. Fay, in view of Melika, further teaches exchanging one or more further commitment transactions directly with a node associated with the third public key (“When a match is identified between two (or more) orders, the exchange generates new blockchain identifiers to facilitate the blockchain transactions that will be generated. These identifiers are used by the respective clients associated with the matched orders to generate and submit blockchain transactions to a blockchain for verification thereon. Meanwhile the exchange monitors the blockchain to determine when both transactions have been verified by the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658. The examiner can normally be reached M-F from 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. HAYES can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ERM/Examiner, Art Unit 3685      

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685